Citation Nr: 1215996	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  11-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The VARO in Winston-Salem, North Carolina subsequently took jurisdiction of the case.

For purposes of clarification, this is not a reopened claim as was characterized in a September 2010 rating action.  The claim on appeal arises from a December 2009 rating decision, following which the denial of the claim was confirmed and continued in a September 2010 rating action.  A timely and valid notice of disagreement (applicable to both rating actions) was filed in October 2010.  Subsequently, a statement of the case was issued in August 2011, and a timely substantive appeal was also filed in August 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's lay accounts of experiencing military sexual trauma during service are found credible.

2.  Two different VA psychologists have found the Veteran's lay history of a military sexual assault credible and have provided diagnoses of PTSD as a result of an in-service stressor involving military sexual trauma.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder, specifically PTSD based on military sexual trauma, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(4), 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Because the determination below constitutes a full grant of the claim for service connection for a psychiatric disorder, there is no reason to discuss how VA has satisfied the VCAA.

Factual Background

In February 2009, the Veteran filed a service connection claim for a psychiatric disorder, variously claimed as PTSD and depression.  

The Veteran served on active duty with the United States Army from December 1990 to May 1993, during which time her military occupational specialty (MOS) was as a petroleum supply specialist.

In a stressor statement provided in 2009, the Veteran reported being subject to sexual harassment during basic training from December 1990 to March 1991 while serving at Fort Jackson, South Carolina.  She stated that she was subject to punishments and hostile treatment by a drill sergeant because she would not give in to his sexual demands.  

In a second statement provided in June 2009, the Veteran indicated that she was subject to a military sexual assault (being drugged and raped) which occurred in late September 1991 while she was serving at Camp Humphreys in Korea.  She reported that subsequently, symptoms and behavioral manifestations including anxiety/panic attacks, sleep impairment, night sweats, and depression have occurred.  

The STRs are negative for any complaints, treatment or diagnosis of a psychiatric nature.  The records do reflect that as early as March 1991 a uterine prolapse was diagnosed for which the Veteran underwent a surgical procedure in October 1992.  There was no reference to any sexual assault in the STRs or service personnel records.  

In 2009, the Veteran's sister authored a statement indicating that the Veteran had undergone drastic changes in behavior since returning from military service.  She noted that the Veteran had an angry disposition, was depressed, and suffered from panic attacks.

VA records include a January 2009 VA mental health entry indicating that the Veteran reported having continued PTSD and military sexual trauma symptoms.  She mentioned that her symptoms included decreased appetite, excessive guilt, insomnia, and difficulty concentrating since service.  PTSD, major depressive disorder and panic disorder were diagnosed. 

The file contains a May 2010 medical statement from a VA licensed psychologist.  It was noted that in January 2010, a diagnosis of PTSD secondary to military sexual trauma had been made at a VA medical facility, following which the Veteran began individual psychotherapy (March 2010) and treatment with a psychiatrist (April 2010).  The psychologist indicated that it was more likely than not that the sexual assault in the military was the basis for the PTSD diagnosis.  

A VA PTSD examination was conducted in August 2010.  At that time, the Veteran gave details of a reported sexual assault which occurred in Korea in September 1991 at the hands of a sergeant.  She stated that she had been out with friends earlier in the night and had one drink because it was her birthday.  She indicated that she believed that embalming fluid was put in her drink and reported that ultimately, she ended up in the sergeant's room for a long time unable to move and feeling sick, during which time she was raped.  She mentioned that the sergeant threatened her with a dishonorable discharge to keep her quiet.  The Veteran also gave an account of a post-service sexual assault which occurred in 2005.  She reported that she promptly reported that assault, that she pressed charges, and that the man involved was convicted.  Upon VA examination of 2010, PTSD was diagnosed and the examiner opined that this condition was due to two sexual traumas (military and post-military).  

Analysis

The Veteran essentially contends that she developed a psychiatric disorder, specifically PTSD, as a result of experiences which occurred in service.  Specifically, she states that she was sexually harassed during basic training at Fort Jackson, South Carolina from December 1990 to March 1991, and that a sexual assault occurred while she was serving in Korea in September 1991.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the DSM-IV.  See 38 C.F.R. § 3.304(f). The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41.

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  However, VA has indicated that these regulatory changes do not apply in cases where service connection for PTSD is sought as due to personal assault.  See VBA Training Letter 10-05.

In this case, the Veteran's PTSD claim is based on an alleged in-service personal assault.  Because of the personal and sensitive nature of a personal assault, many incidents are not officially reported.  This creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events a veteran has alleged.  Therefore, evidence from sources other than a Veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f).

A PTSD claim based upon personal assault also involves different considerations.  If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than the Veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f)(4) (2011).  See Bradford v. Nicholson, 20 Vet. App. 200 (2006).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.
 
It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Having considered all the evidence of record in light of the regulations noted above, the Board finds that with the resolution of reasonable doubt in the Veteran's favor, service connection is warranted for a psychiatric disorder, specifically PTSD.

The Veteran's STRs and personnel records do not contain either a diagnosis of PTSD or evidence specifically corroborating the Veteran's claimed in-service personal assault/sexual trauma.  Mindful of the Court's holding in Patton v. West, 12 Vet. App. 272, 277 (1999), the Board will turn its attention to other evidence of record in determining whether the evidence of record supports the Veteran's claim of an in-service personal assault.

The Veteran initially filed a PTSD claim and reported being subjected to a military sexual assault in 2009.  VA records indicate that a diagnosis of PTSD secondary to military sexual trauma was initially made at a VA medical facility in January 2010.  Subsequently PTSD was diagnosed upon VA examination of August 2010.  

In Cohen v. Brown, the CAVC held that "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  10 Vet. App. 128, 140 (1997).  As such, "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Id.  Accordingly, the Board has no reason to question the validity of the PTSD diagnosis made by VA medical personnel with specialized psychiatric training, and accepts diagnosis this as evidence of a current diagnosis, a required element under 38 C.F.R. § 3.304(f), for the establishment of service connection for PTSD.   

Significantly, both a VA licensed psychologist (May 2010) and a different VA staff psychologist (August 2010 VA examination) after reviewing the Veteran's reported history and symptoms, diagnosed PTSD and linked it to the Veteran's reported military sexual assault.  In this regard, the Board points out that both doctors found the Veteran's lay reports to be credible, and these form an adequate basis to support a PTSD diagnosis.  

VA regulations provide that evidence of behavioral changes in and since service be considered in conjunction with a claim based on personal assault.  Both the Veteran and her sister have provided information regarding the Veteran's change in behavior since service to include symptoms of panic, depression, anxiety, sleep impairment and anger.  The Board has no reason to discount the competency or credibility of this lay evidence and it is not contradicted by other evidence on file.  In this regard, the Board observes that no such symptoms were evident during service.  

The Board recognizes that there is no evidence of a sexual assault noted in the Veteran's service records.  However, it is not unusual for the files to lack in-service documentation of such events.  In this case, other evidence such as indications of behavioral changes in service and credible lay statements, have assisted in reaching an equitable decision in this case.  

Considering the diagnosis of PTSD based on the Veteran's credible lay history of a service incurred sexual assault, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disorder, specifically PTSD as a result of military sexual trauma, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, specifically PTSD, is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


